Citation Nr: 1032457	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for disability of the 
prostate.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of bilateral shoulder dislocation, and if so, entitlement to 
service connection for the same.

3.  Entitlement to service connection for a thoracic or 
lumbosacral spine disorder, claimed as a back disorder.

4.  Entitlement to service connection for a cervical spine 
disorder, claimed as a neck disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left hand disorder, 
to include as due to residuals of cold weather injury.

7.  Entitlement to service connection for pseudofolliculitis 
barbae.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in November 2004, August 
2005, and May 2008 by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Houston, Texas and St. Petersburg, 
Florida, which denied entitlement to the benefits currently 
sought on appeal.  Jurisdiction for the appeal presently rests 
with the RO in St. Petersburg, Florida.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in St. Petersburg, Florida in May 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

While the Veteran initiated an appeal as to each of the issues 
named above, his October 2007 substantive appeal (VA Form 9) was 
only timely filed with respect to the issues of service 
connection for back, neck, and right knee disabilities as 
addressed by the September 2007 Supplemental Statement of the 
Case.  See 38 C.F.R. § 20.302 (2009).  However, the Veteran 
provided testimony with regard to the remaining issues at a 
hearing before the undersigned in May 2010.  At that time, during 
a pre-hearing conference, the issues were clarified and agreed to 
between the parties.  The Board will thus address each of the 
issues named on the cover page above as if each were a perfected 
appeal at this time.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009) (finding VA waives objection to timeliness of a 
Substantive Appeal by taking actions that lead the claimant to 
believe that an appeal was perfected).  In accordance with 
relevant case law, the Board has also recharacterized the issue 
of service connection for bilateral shoulder dislocation as one 
of a formerly denied claim, requiring new and material evidence 
to reopen prior to further adjudication of the merits of that 
claim.  See, e.g., Wakeford v. Brown, 8 Vet. App. 237 (1995). 

The issues of entitlement to service connection for back, neck, 
bilateral shoulder, left hand, and right knee disorders, as well 
as pseudofoliculitis barbae are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a pre-hearing conference on May 25, 2010, the Board 
received notification from the appellant and his authorized 
representative that a withdrawal is requested with respect to the 
issue of service connection for a prostate disorder only.  

2.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection for residuals of bilateral shoulder 
dislocation was by rating decision in November 1981, which was 
based upon a lack of evidence of current residuals resulting in 
disability.  

3.  Evidence presented since the November 1981 denial has not 
previously been submitted to agency decision makers, relates to 
an unestablished fact necessary to substantiate the claim, and 
when presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding 
entitlement to service connection for a prostate disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The November 1981 rating decision is final.  38 U.S.C.A. 
§ 4005 (c) (1976); 38 C.F.R. § 3.160, 19.118, 19.153 (1981). 

3.  The evidence added to the record since November 1981 is new 
and material; the claim of service connection for residuals of 
bilateral shoulder dislocation is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

On May 25, 2010, prior to the promulgation of a decision in this 
appeal, the Board received notification from the Veteran and his 
representative during a pre-hearing conference that the Veteran 
wished to withdraw the pending appeal regarding service 
connection for a prostate disorder.  The undersigned Veterans Law 
Judge accepted this withdrawal, which is memorialized in the 
written hearing transcript.  

Therefore, the appeal regarding this issue is considered 
withdrawn as there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is hereby 
dismissed.

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  With respect to 
the new and material evidence portion of this decision, the 
Veteran may not have received proper notice.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In addition, the Veteran was not afforded 
the specific opportunity to provide testimony on the new and 
material aspect of the claim of service connection for his 
bilateral shoulder disorder.  However, as will be discussed in 
full below, the Board finds that new and material evidence has 
been submitted sufficient to reopen the claim for service 
connection of a bilateral shoulder disorder.  Therefore, a full 
discussion of whether VA met these duties is not needed in light 
of the favorable decision to reopen the claim, as no prejudice 
can flow to the Veteran from any notice or assistance error in 
regard to the application to reopen the claim.  

New and Material Evidence

A review of the record reveals that the Veteran's claim of 
service connection for a bilateral shoulder disorder was 
originally denied by a November 1981 rating decision.  The RO 
reopened the claim by rating decision in May 2008.  Nevertheless, 
regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (finding VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, the 
Board has reviewed all evidence submitted or obtained since 
November 1981 for this purpose.

In this case, the last final denial was based on the absence of 
sufficient evidence of a residual shoulder disability.  See 
Rating decision, November 1981.  Therefore, recent private 
treatment records are particularly pertinent in that they 
identify and describe current diagnoses relative to the Veteran's 
shoulders.  See, e.g., Private treatment by Dr. GH, December 2003 
(showing diagnosis of chronic recurrent dislocations of the 
bilateral shoulders with MRI showing right shoulder 
abnormalities).  This evidence is new in that it had not 
previously been considered by agency decision makers.  
Furthermore, when credibility of this evidence is presumed for 
the limited purpose of determining its materiality, the recent 
medical evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  Therefore, new and material evidence 
having been submitted, the claim of service connection for 
residuals of bilateral shoulder dislocation is reopened.  As 
further evidentiary development is required before the underlying 
issue of service connection is ready for adjudication, the Board 
will not address the merits of this claim at this time, but it 
will be addressed subsequent to the remand below.  

ORDER

The issue of entitlement to service connection for a prostate 
disorder is dismissed. 

The claim of entitlement to service connection for residuals of 
bilateral shoulder dislocation is reopened, and to this extent 
only, the appeal is granted.


REMAND

Additional notification and evidentiary development is required 
before the issues of entitlement to service connection for 
disorders of the back, neck, bilateral shoulders, left hand, and 
right knee, as well as psuedofolliculitis barbae are ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

In particular, the Board finds that a VA examination is 
necessary.  The Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, injury or 
disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Here the Veteran's service treatment 
records establish that he complained of skin, back, shoulder, 
left hand and knee problems during service.  During hearing 
testimony before the undersigned, the Veteran competently 
described experiencing ongoing problems in these areas since 
military service.  As such, he should be afforded one additional 
opportunity for VA examination to obtain evidence in support of 
his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

To this end, the Board must note that the Veteran has previously 
been scheduled for two VA examinations, each of which has 
resulted in his failure to report, although cause for such was 
later given.  The Veteran is reminded that the "duty to assist 
is not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Also, during testimony before the undersigned, the Veteran 
described receiving private treatment from various providers for 
the claimed conditions, to include from Methodist Hospital in 
Houston, Texas.  As VA is on notice that these private medical 
records exist and are potentially relevant to the Veteran's 
claims, all reasonable effort to obtain the outstanding private 
hospital treatment records must be undertaken.  

In addition, it appears that adequate notice under 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009), 38 C.F.R. § 3.159 (2009), and 
relevant case law has not been provided as it pertains to each of 
the claims for service connection presently on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, in 
accordance with the Dingess/Hartman 
decision described above, to include an 
explanation of the process by which a 
disability rating and effective date would 
be assigned, should service connection be 
granted.  

2.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed disabilities, specifically to 
include Methodist Hospital in Houston, 
Texas as identified in the hearing 
transcript within the claims file.  
Contact any duly identified and authorized 
practitioner to obtain the relevant 
medical records.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in 
the claims folder.

3. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed neck, 
back, bilateral shoulder, left hand, right 
knee or facial skin disorder.  The 
notification of examination should be sent 
to the address currently of record for 
this Veteran, and a copy of the 
notification letter should be associated 
with the claims file.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
disabilities affecting the spine, 
shoulders, left hand, right knee, or 
facial skin;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a);
(c)  Opine whether any current claimed 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active 
military service;
(d)  If arthritis is currently diagnosed, 
please opine whether arthritis of the 
spine, shoulders, left hand or right knee 
was at least as likely as not present 
within one year of discharge from active 
military service, i.e. during or before 
August 1982;
(e)  The examiner is also requested to 
address if any claimed disability is found 
to be secondary to (caused or permanently 
aggravated) by another claimed disability.  
Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms;

(f)  An adequate supporting rationale must 
be provided for each opinion reached.  If 
you are unable to reach an opinion without 
resorting to mere speculation, please 
state the reason why speculation would be 
required in this case (e.g., if the 
requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

5. The Veteran is advised that failure to 
report to a scheduled VA examination or to 
cooperate with the development of the 
claims without good cause could result in 
the denial of the claims.  38 C.F.R. § 
3.655 (2009).  If the Veteran fails to 
cooperate, the RO should ensure that such 
action is documented in the record.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


